Citation Nr: 1745563	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Board remanded this matter for additional development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board observes that the Veteran requested a hearing before a Veterans Law Judge (VLJ) in October 2012.  A hearing was subsequently scheduled for April 2017, and in February 2017, the AOJ both called and sent the Veteran notice of the hearing.  A reminder was also sent in March 2017 with a notice that if the Veteran did not appear, his hearing request would be considered withdrawn.  The Veteran failed to appear for his April 2017 hearing.  His hearing request is thus considered withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The Veteran does not have a left hip disability separate from his already service-connected left S1 joint strain, also diagnosed as left sacroiliac joint dysfunction.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.S. §§ 1101, 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a left hip disability that first manifested in or is otherwise related to service and that service connection is therefore warranted .

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.S. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Following a review of the record, the Board finds that service connection for a left hip disability is not warranted because the Veteran does not have a left hip disability that is separate and distinct from his service-connected low back disability.

In this regard, the Veteran has been afforded two VA examinations relating to his left hip claim, but has not been diagnosed with any left hip disability.  Following physical examination and diagnostic imaging during a December 2007 pre-discharge examination, a VA physician declined to diagnose a left hip disability because "there is no pathology to render a diagnosis."  Similarly, in November 2012, following a review of the claims file and physical examination of the Veteran, a different VA physician found that no left hip diagnosis was warranted.  The examiner acknowledged the Veteran's complaints of left hip pain during the examination and noted in service, but found that there was no hip condition; instead, left sacroiliac joint dysfunction was diagnosed.  The examiner found that there was no evidence of hip pathology in the claims file.

The foregoing December 2007 and November 2012 opinions were cumulatively based on examination of the Veteran and review of the claims file and are considered probative.  Moreover, they are consistent with other evidence of record, including VA and service treatment records, which are negative for a diagnosed left hip disability.  The Board recognizes that service treatment records show that in February 2007, the Veteran complained of a two year history of left hip pain.  However, imaging of the left hip at that time was normal and, consistent with the findings of the December 2007 and November 2012 VA examiners, the provider attributed those symptoms to a diagnosis of left sacroiliac dysfunction and declined to diagnose a separate left hip disability.

Despite his complaints of left hip pain, the Veteran has not submitted any competent medical evidence showing a left hip disability separate and distinct from his service-connected left sacroiliac joint dysfunction.  While the Board does not doubt the Veteran's sincere belief that he has a separate left hip disability, he is not competent, as a lay person, to diagnose a left hip disability or attribute even observable symptoms to a specific diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to describe symptoms which support a later diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

As such, a separate current left hip disability is not found, and service connection for a left hip disability is not warranted.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a present disability, there can be no valid claim for service connection); 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left hip disability.  As such, that doctrine is not applicable in the instant appeal, and such must be denied. 38 U.S.C.S. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left hip disability is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


